 1   LADylan Ruga (SBN 235969)
     dylan@stalwartlaw.com
 2   Cindy Hickox (SBN 323016)
 3   cindy@stalwartlaw.com
     STALWART LAW GROUP
 4   1100 Glendon Ave., 1840
     Los Angeles, CA 90024
 5   Telephone: (310) 954-2000
 6
     Attorneys for Defendants
 7
 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
     PAMELA BROOKS, individually and Case No.: 2:18-cv-07872-VAP-AFM
11   as guardian ad litem for C.B.; KEZIAH
12   BROOKS, an individual,                [PROPOSED]
                                           STIPULATED PROTECTIVE
13                Plaintiffs,              ORDER1
14
              vs.
15
     PREMIER APARTMENTS LLC., a
16
     California Limited Liability Company;
17   HAIA LEV, an individual; NOAH
18   LEV, an individual and others to be
     joined under Rules 19 of the Federal
19   Rules of Civil Procedure,
20
                     Defendants.
21
22
23
24
25
26
27
     1
         This Stipulated Protective Order is based substantially on the model protective
28
     order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4
     disclosure and from use for any purpose other than prosecuting this litigation may
 5
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6
     enter the following Stipulated Protective Order. The parties acknowledge that this
 7
     Order does not confer blanket protections on all disclosures or responses to
 8
     discovery and that the protection it affords from public disclosure and use extends
 9
     only to the limited information or items that are entitled to confidential treatment
10
     under the applicable legal principles.
11
12
           B.     GOOD CAUSE STATEMENT
13
14         In this action, Plaintiffs allege that Defendants violated anti-discrimination,
15   anti-harassment, and anti-retaliation laws set forth under various federal and state
16   laws, which would entitle Plaintiffs to economic and non-economic damages,
17   punitive damages, and cost of suit including attorneys’ fees. Discovery in this case
18   will be directed at (among other things), Defendants’ rent rolls, potentially
19   sensitive information regarding Defendants’ other tenants at the Subject Property,
20   Defendants’ internal emails, and Defendants’ finances. This is all information
21
     generally unavailable to the public, or which may be privileged or otherwise
22
     protected from disclosure under state or federal statutes, court rules, case decisions,
23
     or common law. These documents deserve special protection from public
24
     disclosure and from use for any purpose other than prosecution of this action.
25
           Accordingly, to expedite the flow of information, to facilitate the prompt
26
     resolution of disputes over confidentiality of discovery materials, to adequately
27
     protect information the parties are entitled to keep confidential, to ensure that the
28
     parties are permitted reasonably necessary uses of such material in preparation for
 1   and in the conduct of trial, to address their handling at the end of the litigation, and
 2   serve the ends of justice, a protective order for such information is justified in this
 3   matter. It is the intent of the parties that information will not be designated as
 4   “CONFIDENTIAL” (as defined below) for tactical reasons and that nothing be so
 5   designated as confidential for tactical reasons and that nothing be so designated
 6   without a good faith belief that it has been maintained in a confidential, non-public
 7   manner, and there is good cause why it should not be part of the public record of
 8   this case.
 9
10
            C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
11
                  SEAL
12
            The parties further acknowledge, as set forth in Section 12.3, below, that this
13
     Stipulated Protective Order does not entitle them to file confidential information
14
     under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
15
     and the standards that will be applied when a party seeks permission from the court
16
17
     to file material under seal.

18          There is a strong presumption that the public has a right of access to

19   judicial proceedings and records in civil cases. In connection with non-dispositive
20   motions, good cause must be shown to support a filing under seal. See Kamakana
21   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
22   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
23   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
24   orders require good cause showing), and a specific showing of good cause or
25   compelling reasons with proper evidentiary support and legal justification, must be
26   made with respect to Protected Material that a party seeks to file under seal. The
27
     parties’ mere designation of Disclosure or Discovery Material as
28
     CONFIDENTIAL does not—without the submission of competent evidence by
 1   declaration, establishing that the material sought to be filed under seal qualifies as
 2   confidential, privileged, or otherwise protectable—constitute good cause.
 3         Further, if a party requests sealing related to a dispositive motion or trial,
 4   then compelling reasons, not only good cause, for the sealing must be shown, and
 5   the relief sought shall be narrowly tailored to serve the specific interest to be
 6   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
 7   2010). For each item or type of information, document, or thing sought to be filed
 8   or introduced under seal in connection with a dispositive motion or trial, the party
 9   seeking protection must articulate compelling reasons, supported by specific facts
10
     and legal justification, for the requested sealing order. Again, competent evidence
11
     supporting the application to file documents under seal must be provided by
12
     declaration.
13
           Any document that is not confidential, privileged, or otherwise protectable
14
     in its entirety will not be filed under seal if the confidential portions can be
15
     redacted. If documents can be redacted, then a redacted version for public viewing,
16
17
     omitting only the confidential, privileged, or otherwise protectable portions of the

18   document, shall be filed. Any application that seeks to file documents under seal in

19   their entirety should include an explanation of why redaction is not feasible.
20
21   2.    DEFINITIONS
22         2.1      Action: Pamela Brooks, et al. v. Premier Apartments LLC, et al.,
23   2:18-cv-07872-VAP-AFM, United States District Court for the Central District of
24   California.
25         2.2      Challenging Party: a Party or Non-Party that challenges the
26   designation of information or items under this Order.
27         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
28   how it is generated, stored or maintained) or tangible things that qualify for
 1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 2   the Good Cause Statement.
 3          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 4   their support staff).
 5          2.5    Designating Party: a Party or Non-Party that designates information
 6   or items that it produces in disclosures or in responses to discovery as
 7   “CONFIDENTIAL.”
 8          2.6    Disclosure or Discovery Material: all items or information, regardless
 9   of the medium or manner in which it is generated, stored, or maintained (including,
10   among other things, testimony, transcripts, and tangible things), that are produced
11   or generated in disclosures or responses to discovery in this matter.
12          2.7    Expert: a person with specialized knowledge or experience in a
13   matter pertinent to the litigation who has been retained by a Party or its counsel to
14   serve as an expert witness or as a consultant in this Action.
15          2.8    House Counsel: attorneys who are employees of a party to this
16   Action. House Counsel does not include Outside Counsel of Record or any other
17   outside counsel.
18          2.9    Non-Party: any natural person, partnership, corporation, association,
19   or other legal entity not named as a Party to this action.
20          2.10 Outside Counsel of Record: attorneys who are not employees of a
21   party to this Action but are retained to represent or advise a party to this Action
22   and have appeared in this Action on behalf of that party or are affiliated with a law
23   firm that has appeared on behalf of that party, and includes support staff.
24          2.11 Party: any party to this Action, including all of its officers, directors,
25   employees, consultants, retained experts, and Outside Counsel of Record (and their
26   support staffs).
27          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this Action.
 1         2.13 Professional Vendors: persons or entities that provide litigation
 2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4   and their employees and subcontractors.
 5         2.14   Protected Material: any Disclosure or Discovery Material that is
 6   designated as “CONFIDENTIAL.”
 7         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 8   Material from a Producing Party.
 9
10   3.    SCOPE
11         The protections conferred by this Stipulation and Order cover not only
12   Protected Material (as defined above), but also (1) any information copied or
13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
14   compilations of Protected Material; and (3) any testimony, conversations, or
15   presentations by Parties or their Counsel that might reveal Protected Material.
16         Any use of Protected Material at trial shall be governed by the orders of the
17   trial judge. This Order does not govern the use of Protected Material at trial.
18
19   4.    DURATION
20         Once a case proceeds to trial, information that was designated as
21   CONFIDENTIAL or maintained pursuant to this protective order used or
22   introduced as an exhibit at trial becomes public and will be presumptively
23   available to all members of the public, including the press, unless compelling
24   reasons supported by specific factual findings to proceed otherwise are made to the
25   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
26   (distinguishing “good cause” showing for sealing documents produced in
27   discovery from “compelling reasons” standard when merits-related documents are
28
 1   part of court record). Accordingly, the terms of this protective order do not extend
 2   beyond the commencement of the trial.
 3
 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under
 7   this Order must take care to limit any such designation to specific material that
 8   qualifies under the appropriate standards. The Designating Party must designate for
 9   protection only those parts of material, documents, items, or oral or written
10   communications that qualify so that other portions of the material, documents,
11   items, or communications for which protection is not warranted are not swept
12   unjustifiably within the ambit of this Order.
13         Mass, indiscriminate or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to
16   impose unnecessary expenses and burdens on other parties) may expose the
17   Designating Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, that Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2    Manner and Timing of Designations. Except as otherwise provided in
22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24   under this Order must be clearly so designated before the material is disclosed or
25   produced.
26         Designation in conformity with this Order requires:
27         (a) for information in documentary form (e.g., paper or electronic
28   documents, but excluding transcripts of depositions or other pretrial or trial
 1   proceedings), that the Producing Party affix at a minimum, the legend
 2   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 3   contains protected material. If only a portion of the material on a page qualifies for
 4   protection, the Producing Party also must clearly identify the protected portion(s)
 5   (e.g., by making appropriate markings in the margins).
 6         A Party or Non-Party that makes original documents available for inspection
 7   need not designate them for protection until after the inspecting Party has indicated
 8   which documents it would like copied and produced. During the inspection and
 9   before the designation, all of the material made available for inspection shall be
10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
11   documents it wants copied and produced, the Producing Party must determine
12   which documents, or portions thereof, qualify for protection under this Order.
13   Then, before producing the specified documents, the Producing Party must affix
14   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
15   only a portion of the material on a page qualifies for protection, the Producing
16   Party also must clearly identify the protected portion(s) (e.g., by making
17   appropriate markings in the margins).
18         (b) for testimony given in depositions that the Designating Party identifies
19   the Disclosure or Discovery Material on the record, before the close of the
20   deposition all protected testimony.
21         (c) for information produced in some form other than documentary and for
22   any other tangible items, that the Producing Party affix in a prominent place on the
23   exterior of the container or containers in which the information is stored the legend
24   “CONFIDENTIAL.” If only a portion or portions of the information warrants
25   protection, the Producing Party, to the extent practicable, shall identify the
26   protected portion(s).
27         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
28   failure to designate qualified information or items does not, standing alone, waive
 1   the Designating Party’s right to secure protection under this Order for such
 2   material. Upon timely correction of a designation, the Receiving Party must make
 3   reasonable efforts to assure that the material is treated in accordance with the
 4   provisions of this Order.
 5
 6   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 8   designation of confidentiality at any time that is consistent with the Court’s
 9   Scheduling Order.
10         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
11   resolution process under Local Rule 37.1 et seq.
12         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
13   joint stipulation pursuant to Local Rule 37-2.
14         6.4    The burden of persuasion in any such challenge proceeding shall be
15   on the Designating Party. Frivolous challenges, and those made for an improper
16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
17   parties) may expose the Challenging Party to sanctions. Unless the Designating
18   Party has waived or withdrawn the confidentiality designation, all parties shall
19   continue to afford the material in question the level of protection to which it is
20   entitled under the Producing Party’s designation until the Court rules on the
21   challenge.
22
23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under
28   the conditions described in this Order. When the Action has been terminated, a
 1   Receiving Party must comply with the provisions of section 13 below (FINAL
 2   DISPOSITION).
 3         Protected Material must be stored and maintained by a Receiving Party at a
 4   location and in a secure manner that ensures that access is limited to the persons
 5   authorized under this Order.
 6         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7   otherwise ordered by the court or permitted in writing by the Designating Party, a
 8   Receiving Party may disclose any information or item designated
 9   “CONFIDENTIAL” only to:
10                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
11   well as employees of said Outside Counsel of Record to whom it is reasonably
12   necessary to disclose the information for this Action;
13                (b) the officers, directors, and employees (including House Counsel)
14   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
15                (c) Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                (d)   the court and its personnel;
19                (e)   court reporters and their staff;
20                (f)   professional jury or trial consultants, mock jurors, and
21   Professional Vendors to whom disclosure is reasonably necessary for this Action
22   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
23   A);
24                (g) the author or recipient of a document containing the information or
25   a custodian or other person who otherwise possessed or knew the information;
26                (h) during their depositions, witnesses ,and attorneys for witnesses, in
27   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
28   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
 1   they will not be permitted to keep any confidential information unless they sign the
 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 3   agreed by the Designating Party or ordered by the court. Pages of transcribed
 4   deposition testimony or exhibits to depositions that reveal Protected Material may
 5   be separately bound by the court reporter and may not be disclosed to anyone
 6   except as permitted under this Stipulated Protective Order; and
 7                (i) any mediator or settlement officer, and their supporting personnel,
 8   mutually agreed upon by any of the parties engaged in settlement discussions.
 9
10   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
11         IN OTHER LITIGATION
12         If a Party is served with a subpoena or a court order issued in other litigation
13   that compels disclosure of any information or items designated in this Action as
14   “CONFIDENTIAL,” that Party must:
15         (a) promptly notify in writing the Designating Party. Such notification shall
16   include a copy of the subpoena or court order;
17         (b) promptly notify in writing the party who caused the subpoena or order to
18   issue in the other litigation that some or all of the material covered by the subpoena
19   or order is subject to this Protective Order. Such notification shall include a copy
20   of this Stipulated Protective Order; and
21         (c) cooperate with respect to all reasonable procedures sought to be pursued
22   by the Designating Party whose Protected Material may be affected.
23         If the Designating Party timely seeks a protective order, the Party served
24   with the subpoena or court order shall not produce any information designated in
25   this action as “CONFIDENTIAL” before a determination by the court from which
26   the subpoena or order issued, unless the Party has obtained the Designating Party’s
27   permission. The Designating Party shall bear the burden and expense of seeking
28   protection in that court of its confidential material and nothing in these provisions
 1   should be construed as authorizing or encouraging a Receiving Party in this Action
 2   to disobey a lawful directive from another court.
 3
 4   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5         PRODUCED IN THIS LITIGATION
 6         (a)    The terms of this Order are applicable to information produced by a
 7   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 8   produced by Non-Parties in connection with this litigation is protected by the
 9   remedies and relief provided by this Order. Nothing in these provisions should be
10   construed as prohibiting a Non-Party from seeking additional protections.
11         (b) In the event that a Party is required, by a valid discovery request, to
12   produce a Non-Party’s confidential information in its possession, and the Party is
13   subject to an agreement with the Non-Party not to produce the Non-Party’s
14   confidential information, then the Party shall:
15                (1) promptly notify in writing the Requesting Party and the Non-Party
16   that some or all of the information requested is subject to a confidentiality
17   agreement with a Non-Party;
18                (2) promptly provide the Non-Party with a copy of the Stipulated
19   Protective Order in this Action, the relevant discovery request(s), and a reasonably
20   specific description of the information requested; and
21                (3) make the information requested available for inspection by the
22   Non-Party, if requested.
23         (c) If the Non-Party fails to seek a protective order from this court within 14
24   days of receiving the notice and accompanying information, the Receiving Party
25   may produce the Non-Party’s confidential information responsive to the discovery
26   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
27   not produce any information in its possession or control that is subject to the
28   confidentiality agreement with the Non-Party before a determination by the court.
 1   Absent a court order to the contrary, the Non-Party shall bear the burden and
 2   expense of seeking protection in this court of its Protected Material.
 3
 4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5         If a Receiving Party learns that, by inadvertence or otherwise, it has
 6   disclosed Protected Material to any person or in any circumstance not authorized
 7   under this Stipulated Protective Order, the Receiving Party must immediately (a)
 8   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
 9   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
10   the person or persons to whom unauthorized disclosures were made of all the terms
11   of this Order, and (d) request such person or persons to execute the
12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
13   A.
14
15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16   PROTECTED MATERIAL
17         When a Producing Party gives notice to Receiving Parties that certain
18   inadvertently produced material is subject to a claim of privilege or other
19   protection, the obligations of the Receiving Parties are those set forth in Federal
20   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
21   whatever procedure may be established in an e-discovery order that provides for
22   production without prior privilege review. Pursuant to Federal Rule of Evidence
23   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
24   of a communication or information covered by the attorney-client privilege or
25   work product protection, the parties may incorporate their agreement in the
26   stipulated protective order submitted to the court.
27
28
 1   12.   MISCELLANEOUS
 2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order, no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in
 7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 8   any ground to use in evidence of any of the material covered by this Protective
 9   Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
12   may only be filed under seal pursuant to a court order authorizing the sealing of the
13   specific Protected Material at issue. If a Party’s request to file Protected Material
14   under seal is denied by the court, then the Receiving Party may file the information
15   in the public record unless otherwise instructed by the court.
16
17   13.   FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 4, within
19   60 days of a written request by the Designating Party, each Receiving Party must
20   return all Protected Material to the Producing Party or destroy such material. As
21   used in this subdivision, “all Protected Material” includes all copies, abstracts,
22   compilations, summaries, and any other format reproducing or capturing any of the
23   Protected Material. Whether the Protected Material is returned or destroyed, the
24   Receiving Party must submit a written certification to the Producing Party (and, if
25   not the same person or entity, to the Designating Party) by the 60 day deadline that
26   (1) identifies (by category, where appropriate) all the Protected Material that was
27   returned or destroyed and (2)affirms that the Receiving Party has not retained any
28   copies, abstracts, compilations, summaries or any other format reproducing or
 1   capturing any of the Protected Material. Notwithstanding this provision, Counsel
 2   are entitled to retain an archival copy of all pleadings, motion papers, trial,
 3   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 4   and trial exhibits, expert reports, attorney work product, and consultant and expert
 5   work product, even if such materials contain Protected Material. Any such archival
 6   copies that contain or constitute Protected Material remain subject to this
 7   Protective Order as set forth in Section 4 (DURATION).
 8
 9   14.   VIOLATION
10   Any violation of this Order may be punished by appropriate measures including,
11   without limitation, contempt proceedings and/or monetary sanctions.
12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13   DATED: January 18, 2019      LAW OFFICES OF ODION OKOJIE
14                                           By: ______/ss/___________________
15                                           Odion L. Okojie, Attorneys for Plaintiffs
                                             Pamela Brooks, et al.
16
     DATED: January 18, 2019                 DAVID IYALOMHE & ASSOCIATES
17
18                                           By: ________//ss//________________
                                             David Iyalomhe, Attorneys for Plaintiffs
19                                           Pamela Brooks, et al.
20   DATED: January 18, 2019                 STALWART LAW GROUP
21                                           By: ________//ss//__________________
22                                           Dylan Ruga/Cindy Hickox, Attorneys for
23                                           Defendants Premier Apartments LLC, et al.
24   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25   DATED: 2/11/2019
26                                        _____________________________________
27                                          ALEXANDER F. MacKINNON
28                                          United States Magistrate Judge
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of Pamela Brooks, et al. v. Premier Apartments LLC et al.
 9   2:18-cv-07872-VAP-AFM. I agree to comply with and to be bound by all the terms
10   of this Stipulated Protective Order and I understand and acknowledge that failure
11   to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________
